DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, and 12 were amended and claim 11 was canceled in the response filed on 1/4/2021.  Claims 1-10 stand withdrawn.  Claim 12 is currently pending and under examination.
Election/Restrictions
As will be discussed in detail below, claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/9/2020 is hereby withdrawn (see p. 2-7). 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Claims 1, 3, 4, 6-9 were canceled.
In lines 1-2 of claim 2, the phrase “the polyaspartic ester composition of claim 12” was deleted and replaced by –a polyaspartic ester composition--.
The final two lines of claim 2 were deleted and replaced by the following: --purifying the polyaspartic acid ester to form the polyaspartic ester composition of claim 12, wherein purifying comprises distillation that is carried out at a pressure below 20 mbar and a temperature below 180°C using a distillation apparatus selected from a falling-film evaporator, a thin-film evaporator, a short-path evaporator, or a combination thereof and further comprises cooling a bottom outflow containing a purified polyaspartic ester to a temperature below 100°C immediately after leaving the distillation apparatus.--.  
In line 1 of claim 5, the phrase “claim 3” was deleted and replaced by –claim 2--.
Line 1 of step b) of claim 5 was deleted and replaced by the following:
 --b)	a temperature of the bottom outflow upon exiting the distillation apparatus is--.
In line 1 of claim 10, the phrase “claim 3” was deleted and replaced by –claim 2--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jed Benson on 2/10/2021.
Response to Amendments and Arguments
The Applicant's amendments, dated 1/4/2021, are sufficient to overcome the 35 USC 112b rejection of claim 12 (see p. 7-9 of the OA dated 10/9/2020).  The indefiniteness issues have been overcome, therefore the rejection is withdrawn.
With respect to the 35 USC 102(a)(1) rejection of claim 12 as being unpatentable over CN 107805207 (CN ‘207, published on 3/16/2018) (see p. 9-13 of the OA dated 10/9/2020), the Applicant filed a certified English language translation of the foreign priority document (EP 17191793.3, filed on 9/19/2017) on 1/4/2021.  Therefore CN ‘207 no longer qualifies as prior art and the rejection is withdrawn.
Applicant’s arguments, see p. 9-12, filed 1/4/2021, with respect to the 35 USC 102(a)(1) and/or 35 USC 102(a)(2) rejection of claim 12 as being anticipated by US2004/0063894 (‘894, published on 4/1/2004) (see p. 13-15 of the OA dated 10/9/2020) have been fully considered and are persuasive.  The Applicant’s arguments regarding the lack of evidence to establish the inherency of the platinum-cobalt color index of the compositions of ‘894 are persuasive, therefore the rejection is withdrawn.   
Allowable Subject Matter
Claim 12 is allowed for the reasons set forth above which distinguish the instantly claimed composition from the closest prior art (also see p. 16-17 of the OA dated 10/9/2020).  Claims 2, 5, and 10, directed toward a method for producing said allowable composition, are also allowed.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622